         Case 4:18-cv-06278-HSG Document 96 Filed 08/18/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10   RYAN HYAMS, an individual, on behalf     CASE NO. 3:18-cv-06278-HSG
                                                       4
     of himself, and all others similarly
11   situated, ,                              Assigned to: The Honorable
                                              Haywood S. Gilliam, Jr.
12              Plaintiff,
13        vs.
                                              [PROPOSED] ORDER
14   CVS HEALTH CORPORATION, a                REGARDING MOTION TO
     Rhode Island Corporation; CVS            COMPEL ARBITRATION
15   PHARMACY, INC., a Rhode Island           BRIEFING SCHEDULE
     Corporation; GARFIELD BEACH CVS,
16   LLC, a California Corporation; and CVS
     RX SERVICES, INC., a New York
17   Corporation; DOES 1 through 25,
     inclusive, ,
18
                Defendants.
19

20

21

22

23

24

25

26

27

28

       [PROPOSED] ORDER REGARDING MOTION TO COMPEL ARBITRATION BRIEFING
                                  SCHEDULE
           Case 4:18-cv-06278-HSG Document 96 Filed 08/18/20 Page 2 of 2



1              THE COURT, having received and reviewed the Joint Stipulation Regarding
2     Proposed Briefing Schedule on Motion to Compel Arbitration, and for good cause
3     shown, hereby orders as follows: That the motion to compel arbitration briefing
4     schedule set forth below is adopted by the Court.
5        Plaintiffs’ Opposition to Motion to Compel               September 29, 2020
         Arbitration
6
         Defendants’ Reply ISO Motion to Compel                    October 15, 2020
7        Arbitration
8        Hearing on Motion to Compel Arbitration                   October 29, 2020
                                                                       at 2 pm
9

10
      IT IS SO ORDERED.
11

12
      Dated: ____________,
               8/18/2020   2020
13

14

15                                                 HAYWOOD S. GILLIAM, JR.
                                                   United States District Judge
16

17

18

19
     DB2/ 39443922.1

20

21

22

23

24

25

26

27

28
                                       2
         [PROPOSED] ORDER REGARDING MOTION TO COMPEL ARBITRATION BRIEFING
                                    SCHEDULE
